Citation Nr: 1824190	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-31 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to an effective date prior to March 16, 2009 for the award of service connection for degenerative joint disease, left knee, status post arthroscopic partial left medial meniscectomy. 

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, left knee, status post arthroscopic partial left medial meniscectomy.  

3.  Entitlement to higher initial disability ratings for scars, residuals of arthroscopic partial left medial meniscectomy, currently evaluated as noncompensable prior to January 5, 2016, and 10 percent disabling from that date. 

4.  Entitlement to a compensable initial disability rating for residuals of appendectomy with scar tissue. 

5.  Entitlement to a compensable initial disability rating for herpes. 

6.  Entitlement to a compensable initial disability rating for pelvic inflammatory disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to June 1984 and from October 1985 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Wilmington, Delaware, Regional Office (RO).  The case is currently under the jurisdiction of the Philadelphia, Pennsylvania, RO.


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for left knee disability was received in October 2003.  The claim was denied in a February 2004 rating decision.  The Veteran did not appeal that decision.

2.  The Veteran filed another claim of service connection for left knee disability on March 16, 2009.  Service connection subsequently was granted in a June 2010 rating decision, and made effective March 16, 2009.

3.  There were no informal or formal claims, or written intent to file a claim for service connection for left knee disability prior to the March 16, 2009 claim.

4.  Entitlement to service connection arose on the date of a June 2010 VA examination that contained a nexus opinion attributing the current left knee disability to service.

5.  For the entire period of appeal, the left knee disability is manifested by pain and flexion limited to no less than 90 degrees.  The left knee disability does not show evidence of ankylosis, dislocated semilunar cartilage, extension limited to 10 degrees, impairment of the tibia and fibula, or genu recurvatum.

6.  Prior to January 5, 2016, the Veteran's left knee residual scars were not painful or unstable.

7.  From January 5, 2016, the Veteran's left knee residual scars were noted as two painful scars. 

8.  The Veteran's appendectomy residuals are no more than mild, and the appendectomy scar is linear and neither painful nor unstable.

9.  The Veteran's herpes has required intermittent systemic therapy for a total duration of less than 6 weeks per 12-months during the appeals period. 

10.  The Veteran's pelvic inflammatory disease has not required continuous treatment during the appeals period.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 16, 2009, for the grant of service connection for left knee disability, have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).

2.  The criteria for entitlement to an initial rating in excess of 10 percent for degenerative joint disease, left knee, status post arthroscopic partial left medial meniscectomy, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260-5010 (2017).

3.  The criteria for an initial compensable rating for left knee residual scars have not been met prior to January 5, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 7804 (2017).

4.  The criteria for an initial rating in excess of 10 percent for left knee residual scars have not been met from January 5, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 7804 (2017).

5.  The criteria for an initial compensable rating for appendectomy residuals with scar tissue have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.16, 4.114, 4.118, Diagnostic Codes 7301, 7801-7804 (2017).

6.  The criteria for an initial rating of 10 percent, but not higher, for herpes have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.27, 4.118, Diagnostic Code 7806 (2017).

7.  The criteria for an initial compensable rating for pelvic inflammatory disease have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.6, 4.7, 4.116, Diagnostic Code 7614 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The Veteran contends that she is entitled to an effective date prior to March 16, 2009 for the award of service connection for degenerative joint disease, left knee, status post arthroscopic partial left medial meniscectomy.

The Veteran initially filed a claim for service connection for left knee disability in October 2003.  In January 2004 she failed to report for a scheduled VA examination.  In a February 2004 rating decision, service connection for left knee disability was denied.  The Veteran was sent notice of this denial at her address of record in February 2004.  She did not file a notice of disagreement with that rating decision, and no new and material evidence was received within one year of the notice.  

If a Veteran files an application for service connection with VA and the claim is disallowed, she has the right to appeal that disallowance to the Board.  See 38 U.S.C. §§ 7104, 7105.  If she does not initiate an appeal within one year, or if she initiates a timely appeal and the appeal is denied, the disallowance becomes final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1100, 20.1103.  With exceptions, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 C.F.R. § 3.400 (q), (r).

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  Where a prior unappealed decision becomes final, the effective date of a subsequent award of service connection is the date of receipt of the subsequently filed application to reopen, and not the date of receipt of the original claim.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).

On March 16, 2009 the Veteran's claim for service connection for left knee disability was received by VA.  In April 2009 she submitted service department evidence in the form of an April 1992 Medical Board record that noted in-service complaints related to both knees.  A VA examination was conducted in June 2010; this contained a medical nexus opinion attributing the Veteran's current left knee disability to her period of active duty.

The June 2010 rating decision on appeal granted service connection for left knee disability and assigned an effective date of March 16, 2009.  The Veteran contends that the provisions of 38 C.F.R. § 3.156 (c) are applicable in the present case and would allow for reconsideration of the Veteran's original claim for service connection and a legal basis for an earlier effective date for the grant of service connection.  

If at any time after VA issues a decision on a claim, VA receives or associates with the record relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156 (a).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156 (c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156 (c)(2).

An award made based all or in part on the records identified by 38 C.F.R. § 3.156 (c)(1) is effective on the date entitlement arose, or the date VA received the previously decided claim, whichever is later; or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156 (c)(3).  

In this case, as noted, the RO received additional service records after the February 2004 rating decision.  However, the grant of service connection for left knee disability in June 2010 was based in large part upon the June 2010 VA examination report which contained a positive nexus opinion attributing the current left knee disability to service.  Thus, while the rating decision considered and was based in part on the new service department evidence, the date that entitlement arose was the date of the June 2010 VA examination report which supplied the needed nexus evidence.  Therefore, 38 C.F.R. § 3.156 (c) does not provide a basis for an earlier effective date.

Clear and Unmistakable Error (CUE)

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. §§ 3.104, 3.105(a).  A claim of CUE is a collateral attack on a final RO decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). 

In the VA Form 9 received in December 2015, the Veteran states a left knee disability was shown in the service treatment records.  "The diagnosis is clear and unmistakable and therefore this contention should have been established with an effective date of 10/30/2003."  The RO treated this statement as an allegation of CUE in the February 2004 rating decision.  A June 2016 supplemental statement of the case (SSOC) contained a determination that no CUE was present in that rating decision.

The Board finds that the Veteran's statement that the "diagnosis is clear and unmistakable and therefore this contention should have been established with an effective date of 10/30/2003" is not an allegation of CUE in the February 2004 rating decision.  Specifically, the Veteran's statement cannot be said to allege CUE with the requisite specificity, or at all.  The Veteran has not specifically asserted that the February 2004 rating decision was the result of CUE even with a sympathetic reading of the record.  See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (a CUE motion may be inferred from a sympathetic reading of the claimant's statements).  Thus, despite the RO's adjudication of the CUE issue, the Board finds that the Veteran has not alleged CUE with the required specificity and there is no basis to consider that argument.

II.  Initial Ratings

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C. § 1155 (2012).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Left Knee

The Veteran contends that she is entitled to a higher initial rating for her service connected left knee disability.

The Veteran's service connected degenerative joint disease, left knee, status post arthroscopic partial left medial meniscectomy has been rated as 10 percent disabling since March 2009.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases where the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2017). 

Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, DC 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

The rating schedule also provides that dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5258 (2017).  Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259 (2017).  

On a January 2010 VA orthopedic consultation, the Veteran reported intermittent swelling in the knees with intermittent sharp stabs of pain from both the medial and lateral sides.  She also reported frequent pain at night that awakened her from sleep.  She worked with a landscaping company and she had difficulty when walking on uneven terrain.  She was no longer able to stoop or squat because of pain arising particularly in the left knee.  On examination, there was no significant effusion.  There was tenderness at both the medial and lateral joint lines with particular tenderness posteromedially.  There was moderate pain with external rotation and less pain with internal rotation.  There was no significant laxity to ligamentous examination, but extension and flexion well past 90 degrees.  X-rays showed maintained joint spaces with no significant marginal osteophytes.  There were no apparent bony loose bodies.  On sunrise view there was very slight lateral patellar tracking.   There was some faint calcification of the articular cartilage of the femur in the trochlear groove seen on sunrise view.  No significant marginal osteophytes were noted.  The impression was "left knee pain that quite likely is arising from an internal derangement.  This based largely on her history of recurrent effusion (including aspiration of straw colored fluid) as well as her mechanical symptoms.  The patient also quite likely has a component of symptoms arising from patellofemoral pain syndrome given her prolonged symptoms."

The Veteran underwent left knee arthroscopic surgery April 7, 2010.  A partial left medial meniscectomy was performed.  

On VA examination in June 2010, the Veteran reported left knee pain and locking.  She denied swelling, instability, weakness, stiffness, and redness.  On examination, the Veteran's gait was normal.  There was pain with active/passive manipulation, and pain at the end of range of motion with bony crepitus.  Flexion was from zero to 125 degrees.  There was no change after repetition and no functional loss.  There was no instability.  X-rays showed mild degenerative joint disease.  The examiner noted limited ambulation capacity due to pain.

On VA examination in February 2014, flexion was from zero to 135 degrees, with pain noted at 130 degrees; the range was the same after repetitive motion.  Joint stability tests were normal.  There was no history of recurrent patellar dislocation/subluxation.  The examiner noted history of meniscal tear with meniscectomy and residual knee pain.  The Veteran's knee condition did not impact her ability to work.

On VA examination in September 2015, left knee range of motion was from zero to 100 degrees.  The examiner noted pain with flexion and extension.  There was no additional loss of function or range of motion after three repetitions.  There was no pain with weightbearing, and no crepitus.  The examiner stated that the examination was medically consistent with the Veteran's statements describing functional loss during flare up.  The examiner noted disturbance of locomotion, and interference with sitting and standing.  There was no ankylosis.  Left knee muscle strength testing was normal.  There was no joint instability.  The examiner noted residuals of left knee meniscectomy in the form of knee pain and limitation of motion. 

On a VA Orthopedic Surgery consultation in November 2015, the Veteran reported increased pain in the left knee for the prior four months.  On examination there was evidence of a patellofemoral grind.  Left knee range of motion was from zero to 110 degrees.  There was no evidence of instability.  The Veteran underwent a steroid injection in December 2015.

On VA examination in January 2016, the Veteran reported constant sharp pain in the left knee with motion, especially when going up and down stairs.  She reported inability to squat; limited range of motion; decreased endurance; and pain with weightbearing activities.  Range of left knee motion was from zero to 90 degrees.  There was no additional loss of motion after repetition.  The examiner noted pain and locking.  There was localized pain around the patella on palpation.  There was evidence of crepitus and pain with weight bearing.  There was no ankylosis and no joint instability.  The examiner noted frequent episodes of joint pain related to the Veteran's meniscal condition.

The Veteran is currently assigned a 10 percent rating based on limitation of motion under Diagnostic Codes 5010-5260.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 Note 1.

In this case, the Veteran's left knee is rated under Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the hyphenated diagnostic code indicates that arthritis due to trauma (Diagnostic Code 5010) is rated under the criteria for limitation of leg flexion (Diagnostic Code 5260).

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to a separate 10 percent rating for limited flexion under DC 5260.  The VA examination reports show that the Veteran's right and left knee flexion has not been limited to less than 90 degrees, even with consideration of functional loss due to pain.  Flexion in the knees has never been limited to, or more nearly approximated, 45 degrees so as to warrant assignment of a separate, 10 percent rating under DC 5260 pursuant to VAOPGCPREC 9-2004. 

The Veteran's extension has never been limited to more than zero degrees.  A separate 10 percent under DC 5261 requires extension limited to 10 degrees. 

A separate, compensable rating under DC 5257 is warranted if there is subluxation or lateral instability of the knee.  Here, the evidence does not warrant a separate, compensable rating for left knee instability.  None of the examinations of record have found any evidence of instability, and the Veteran has not reported left knee instability.  As such, a compensable rating for left knee instability or subluxation is not warranted.

Next, the record reflects that the Veteran has a history of removal of part of the semilunar cartilage, i.e., the meniscus.  As such, the Board has considered the applicability of DC 5258, which provides for the assignment of a maximum 20 percent rating based on dislocated semilunar cartilage. 

The Veteran underwent left knee arthroscopic surgery with partial left medial meniscectomy in April 2010. 

As noted, the criteria under DC 5258 include "frequent episodes of 'locking,' pain, and effusion into the joint."  

Although the Veteran reported intermittent swelling in the knees on the January 2010 VA orthopedic consultation, joint effusion was not noted at that time or on any of the VA examinations of record.  The Board finds that the Veteran does not experience frequent effusion left knee joint.  The Veteran has consistently reported having significant knee pain.  However, she is not shown have experienced frequent episodes of locking.  The January 2016 examination noted locking, but no other examinations or treatment records have found locking.  Therefore, the Board finds that the Veteran does not experience frequent locking of the left knee joint.  As such, she does not warrant a rating under DC 5258 as the evidence does not reflect frequent episodes of locking, pain and effusion into the joint. 

The Board has considered whether a rating is possible under DC 5259 based on symptomatic removal of the semilunar cartilage.  As noted, the Veteran underwent a left knee arthroscopic surgery with partial meniscectomy in April 2010.  The Veteran's history thus reflects removal of part of the semilunar cartilage, i.e., the meniscus.  In this case, a separate 10 percent rating under DC 5259 is not warranted.  There are only two requirements for a compensable rating under DC 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  At the VA examination in February 2014, the examiner specified that the residual of the Veteran's meniscectomy was knee pain.  At the VA examination in September 2015, the examiner specified that the residuals of the Veteran's meniscectomy were knee pain and limitation of motion.  At the VA examination in January 2016, the examiner specified that the residual of the Veteran's meniscectomy was frequent episodes of joint pain.  Hence, her semilunar cartilage is symptomatic.  The symptomatic residuals associated with the Veteran's left knee meniscectomy are already compensated in the assigned 10 percent rating discussed above under DC 5260 (via DCs 5003 and 5010).  The record shows that the Veteran's left knee disability is manifested by findings and symptoms which include arthritis, pain, and limitation of motion.  These symptoms are contemplated in the 10 percent rating currently assigned under DC 5010-5260.  As the pain and limited motion attributed to the meniscectomy overlap with the symptomatology upon which the 10 percent rating under DC 5260 (via DCs 5003 and 5010) has been based, assigning a separate compensable rating under DC 5259 would constitute pyramiding prohibited by 38 C.F.R. 4.14.  See Esteban, at 261-62.

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's knee disability.  As the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5262, or 5263, respectively.  The Board acknowledges that in advancing this appeal, the Veteran, believes that her disability is more severe than the assigned disability rating reflects.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of her symptoms.  Ratings in excess of the currently assigned 10 percent are not warranted at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Left Knee Scars

The Veteran's left knee scars are rated noncompensable prior to January 5, 2016, and 10 percent disabling from that date, under Diagnostic Code 7804.  

Scars are evaluated pursuant to DCs 7800, 7801, 7802, 7804, and 7805.  38 C.F.R. § 4.118.  Scars or disfigurement of the head, face, or neck are rated pursuant to DC 7800.  

Scars that are unstable or painful are rated pursuant to DC 7804.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  Note (1) defines an unstable scar as one where there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable.

Scars, not of the head, face, or neck that are deep and nonlinear are rated pursuant to DC 7801.  Under DC 7801, a 10 percent rating is warranted for area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Higher ratings are available for greater levels of severity.  

DC 7802 provides a 10 percent rating for scars that are nonlinear, superficial, and not located on the head, face, or neck, that are of an area or areas of 144 square inches or greater.  Note (1) to DC 7802 defines a superficial scar as one not associated with underlying soft tissue damage.  

DC 7805 provides that scars should be evaluated pursuant to DCs 7800 through 7804 and adds that any disabling effect(s) not considered in those rating criteria should be evaluated under an appropriate DC.

On VA examination in June 2010, the examiner noted one inch oval scar and one inch by 1/8 inch linear scars of the left knee.  The scars were not tender on palpation.  There was no adherence to underlying tissue.  There was no irregularity, atrophic changes, shininess, or scaliness.  There was no ulcer or breakdown of the skin.  There was not elevation or depression of the skin.  The scars were superficial without underlying soft tissue damage.  There was no inflammation, edema, or keloid formation.  The scar color was similar to surrounding skin.   

On VA examination in February 2014, the examiner noted that the Veteran's left knee scars were laparoscopic portal scars.  The scars were not painful or unstable and not greater than 39 square centimeters.  There was no deep fixation, keloid, tenderness, or color or texture change present.

On VA examination in September 2015, the examiner stated that the Veteran had three left knee scars:  Two lateral: 1 centimeter by 0.3 centimeter and 1.2 cm by 0.3 cm.  None of the scars were painful or unstable.

On VA examination January 5, 2016, the examiner noted two scars of the left lower extremity from previous surgery.  One scar was 1.5 cm by 1 cm and the other was 1.0 cm by 0.5 cm.  These were superficial.  The examiner stated that the left knee scars were "painful to touch.  Both scars on each side of the patella are painful."  The examiner noted that the left knee scars were painful with motion and limited certain activities, walking up and down stairs, bending, and squatting.  

The RO assigned a 10 percent rating from January 5, 2016 based on the examination results on that date showing two painful scars.  In order to warrant a higher rating under DC 7804, there would need to be three or four scars that are unstable or painful.  As the record shows only two painful scars, a higher rating is not warranted.

With respect to the painful motion and limitation of walking up and down stairs and bending and squatting noted by the examiner, the Board finds that such symptoms are contemplated in the 10 percent rating already assigned to the left knee disability under Diagnostic Codes 5260-5010.

Based on all of the evidence of record, the Board finds that the left knee surgical scars do not approximate the criteria for a compensable rating at any time prior to January 5, 2016.  DC 7800 is inapplicable because the scars are not anatomically located on the head, face, or neck.  DCs 7801 and 7802 do not provide for a compensable rating because the scars are not nonlinear and do not meet the minimum area coverage requirements of either DC.  DC 7804 does not provide for a compensable rating because the scars were neither painful nor unstable.  

VA examination reports prior to January 5, 2016 did not show painful scars or any limitation of function due to left knee scars.  Where the rating schedule does not provide a zero percent evaluation, one shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  There is no doubt to be resolved; the Veteran's left knee scars do not meet the criteria for a compensable evaluation prior to January 5, 2016.  Higher initial ratings are not warranted.  

Appendectomy

The Veteran underwent an appendectomy during service.  She is seeking a compensable initial rating for her service-connected appendectomy residuals with scar tissue.  That rating has been assigned under Diagnostic Code 7301, which pertains to peritoneal adhesions.

Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7301, adhesions of the peritoneum are assigned a noncompensable rating for mild adhesions.  A 10 percent rating is warranted for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage. 

On VA examination in September 2010, the examiner noted that the Veteran underwent an emergency appendectomy during service and that while the appendix was normal the Veteran was found to have an inflamed ovary from pelvic inflammatory disease.  The Veteran complained of right lower quadrant pain especially around the right ovary with no definitive palpable mass, which felt like fullness or scar tissue.  The Veteran denied any bowel disturbances or abdominal pain.  The examiner stated that the Veteran had right lower quadrant pain and dyspareunia that were at least as likely as not related to scar tissue from appendectomy and pelvic inflammatory disease.  

On VA peritoneal adhesions examination in February 2014, the examiner noted a history of appendectomy, fallopian tube surgery, and vaginal hysterectomy.  The examiner found no history of or manifestations of peritoneal adhesions.

On VA scars examination in February 2014, the examiner noted a seven centimeter linear appendectomy scar on the right lower quadrant.  This did not result in any limitation of function.  The scar was neither painful nor unstable.

On VA peritoneal adhesions examination in January 2016 the examiner determined that the Veteran did not have a current diagnosis of peritoneal adhesions, nor did she have any signs or symptoms of peritoneal adhesions.  

On VA scars examination in January 2016, the examiner noted a 10 centimeter by 0.5 centimeter appendectomy scar.  The scar was not painful or unstable.

Based on the evidence, the Board does not find that the Veteran's residuals of appendectomy more closely approximate a higher (compensable) rating.  There is no showing of more than mild symptoms associated with the appendectomy residuals.  While the September 2010 VA examiner reported that the Veteran had right lower quadrant pain and dyspareunia that were at least as likely as not related to scar tissue from appendectomy and pelvic inflammatory disease, there is no showing that such symptoms attributable to the appendectomy are more than mild.  The Veteran is also service connected for pelvic inflammatory disease, the rating of which is discussed below. 

None of the examinations of record have contained findings consistent with moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  

The Board also finds that the appendectomy scar does not approximate the criteria for a compensable rating.  DCs 7801 and 7802 do not provide for a compensable rating because the scar is not nonlinear and does not meet the minimum area coverage requirements of either DC.  DC 7804 does not provide for a compensable rating because the scar was neither painful nor unstable.

In sum, the Veteran's residuals of appendectomy are more characteristic of a mild disability picture that is contemplated by the current noncompensable rating.  There is no medical evidence to suggest that her symptoms meet the level required for a higher evaluation.  As such, the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Herpes

The Veteran contends that she is entitled to a compensable initial rating for her service connected herpes.  The current noncompensable rating has been assigned under Diagnostic Code 7806.  

Dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period a 30 percent evaluation will be assigned.  With at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period a 10 percent rating will be assigned.  With less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a zero percent rating will be assigned.  Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Code 7806.

On VA examination in July 2009, the Veteran reported that her last herpes outbreak was in 1995.  On examination, there were no herpes lesions, no scarring, and no residual effects related to herpes genitalis.

On VA examination in September 2010, the examiner noted that the Veteran was raped in the 1980s and one month later had herpes outbreak and "continues to have outbreaks- is on Acyclovir for outbreaks."

In a written statement dated in March 2013, the Veteran reported that her recurrent herpes condition caused pain and resulted in hundreds of lesions in her pelvic area and down her thighs; that these lesions itched, burned, had a foul odor, and caused discharge; and that walking, sitting, standing, and sleeping were all painful as a result.

A February 2014 VA examination noted the Veteran had a history of herpes simplex virus type 2 diagnosed in 1985, and that her acute infection resolved, with recurrent breakouts every four months.  She was treated with Acyclovir with good results.  She had used this medication for less than six weeks over the past 12 months.  Examination did not show any current skin lesions.

On VA examination in January 2016, the examiner noted that the Veteran reported blisters around the vulva area as well as the bilateral inner thigh; "blisters oozing, itchy, and burn."  The examiner stated that the Veteran's herpes was currently in remission.  The Veteran reported that on average she had about six outbreaks of herpes per year.  The examiner stated that the Veteran had had four or more non-debilitating episodes of herpes in the past year that occurred despite ongoing immunosuppressive therapy.  The examiner stated that the Veteran's herpes involved less than five percent of her total body area, and no exposed areas.  The examiner stated that the Veteran was currently symptoms-free with herpes in remission.  She had dermatitis/primary cutaneous vasculitis (blisters to vulva/inner thighs) that was an incidental finding on the day of exam and was unrelated to her service connected herpes.

Initially, the Board observes that Acyclovir is a prescription antiviral medication.  Although it is not a corticosteroid or immunosuppressive drug, the Board observes that those are only examples of types of oral systemic therapy.  Thus, Acyclovir is systemic therapy which the Veteran used for a total duration of less than 6 weeks during the 12-month period prior to the examinations in 2010, 2014, and 2016.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that her herpes required intermittent systemic therapy for a total duration of less than 6 weeks per 12-months during the appeals period.  Accordingly, an initial 10 percent rating is warranted.  

However, the record does not show that the Veteran has used Acyclovir for a total duration of 6 weeks or more during any 12-month period during the rating period.  Accordingly, an even higher rating is not warranted at this time.  

The Board has considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating in this case.  

Pelvic Inflammatory Disease (PID)

The Veteran contends that she is entitled to an initial compensable rating for PID.  The current noncompensable rating is assigned under Diagnostic Code 7614.

Diagnostic Code 7614, for disease, injury, or adhesions of the fallopian tube, is rated pursuant to the General Rating Formula for Female Reproductive Organs (General Rating Formula).  Under these criteria, a noncompensable rating is assigned for symptoms that do not require continuous treatment.  A 10 percent rating is assigned for symptoms that require continuous treatment, and a 30 percent rating is assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7614.

On VA examination in September 2010, the examiner noted that the Veteran underwent an appendectomy during service and was noted to have an inflamed ovary from PID.  She underwent an exploratory laparoscopy for infertility in February 1993 and was found to have scar tissue around the right ovary.  The Veteran complained of right lower quadrant pain especially around the right ovary with no definitive palpable mass which felt like fullness or scar tissue.  There was no evidence of complete ovarian atrophy.  The examiner diagnosed pelvic pain and opined that the Veteran's right lower quadrant pain and dyspareunia was at least as likely as not related to pelvic inflammatory disease while in service.  

On VA examination in May 2013, the examiner noted the Veteran complained of pain with intercourse, pelvic pain, and abdominal bloating.  The Veteran had undergone a vaginal hysterectomy in November 2012 for pelvic pain.  The pathology report noted adenomyosis.  Her ovaries were left in place.  The examiner noted that the Veteran had been given compounded cream to apply to the perineum for vulvar pain symptoms.  She had not started using this yet, but her dyspareunia continued.  The examiner stated that the Veteran's vaginal hysterectomy was not related to her service connected disability:  "Pathology report from vaginal hysterectomy showed uterine adenomyosis.  This diagnosis is not caused by PID."

A February 2014 VA examiner stated that the Veteran's PID was treated with antibiotics many years ago and did not require any further treatment.  On VA examination in January 2016, the examiner stated that the Veteran did not currently require treatment for PID.  

Based upon the examination findings of record, the Veteran's service connected PID does not require continuous treatment.  The May 2013 VA examiner specifically found that the Veteran's hysterectomy was not related to her service connected PID.  The February 2014 and January 2016 VA examiners indicated that no treatment was required for the service connected PID.  Therefore, a compensable initial rating for either symptoms that require continuous treatment or symptoms not controlled by continuous treatment is not warranted.  38 C.F.R. § 4.116, Diagnostic Code 7614.  

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An effective date prior to March 16, 2009 for the award of service connection for degenerative joint disease, left knee, status post arthroscopic partial left medial meniscectomy is denied. 

An initial disability rating in excess of 10 percent for degenerative joint disease, left knee, status post arthroscopic partial left medial meniscectomy, is denied.  

Higher initial disability ratings for scars, residuals of arthroscopic partial left medial meniscectomy, currently evaluated as noncompensable prior to January 5, 2016, and 10 percent disabling from that date, are denied. 

A compensable initial disability rating for residuals of appendectomy with scar tissue is denied. 

A 10 percent initial disability rating for herpes is granted. 

A compensable initial disability rating for pelvic inflammatory disease is denied. 



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


